McCLELLAN, J.
Bill Combs died during the year 1906, intestate and owning the fee in, and then residing upon, the 100 acres of land described in the bill. These lands were of a value less than $2,000, and constituted all the lands owned by Bill Combs at the time of his death. Subsequently, in the year 1906, Liza Combs, his widow, died. No minor children, of his union with Liza, survived him. She left six heirs at law, and two of these exhibit this bill against the other four, to effect a sale of the land for division among them under the statutes to that end (Code, § 4231).
The court possessed jurisdiction to determine the controverted question of title raised by the answer. — Code, § 5232. The bill alleges that the six persons mentioned were the joint owners of, or tenants in common in, the lands described therein. The court granted the prayer of the bill, and decreed a sale of the land for division.
According to and by virtue of the statues in like circumstances, Liza Combs, the widow, became, upon the death of her husband, vested with the absolute fee in the lands described in the bill; and so, notwithstanding there was no proceeding setting apart such lands as the homestead exempted to the widow. — Fair cloth v. Carroll, 137 Ala. 243, 34 South. 182; Thacker v. Morris, 166 Ala., 401, 402, 52 South. 73; Dickinson v. Champion, 167 Ala. 613, 52 South. 445; Hall v. Hall, 171 Ala. 618, 55 *328South. 146; Hodges v. Hodges, 172 Ala. 11, 54 South. 618, among others.
The decree is affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.